DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a flow path switching circuit in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US 2016/0146496).
As to claim 1, Yamashita teaches a refrigeration cycle apparatus (Fig. 10) comprising:
a refrigerant circuit in which a compressor 10, a first heat exchanger 71, a decompression device 14/16, and a second heat exchanger 12 are connected via a refrigerant pipe; and
a controller 50 configured to switch an operation mode of the apparatus between a first and second operation modes (paragraphs 107-108); wherein
the refrigerant pipe comprises a first pipe connected to a first port of the first heat exchanger 71 (see annotated figures);
the first operation mode is a mode to circulate refrigerant in the circuit such that refrigerant in a gas phase state flows in the first pipe (paragraph 108);
the second operation mode is a mode to circulate the refrigerant such that refrigerant in a liquid or two-phase state flows in the first pipe (paragraph 107);
the first pipe defines a flow path between the compressor and the first heat exchanger 71 in the first operation mode (paragraph 108);
a direction in which the refrigerant flows in the first pipe in the second operation mode is opposite to that in which the refrigerant flows in the first pipe in the first operation mode (paragraphs 107-108);
the circuit further includes a flow path switching circuit 72-73 configured to switch a connection state of the compressor, the decompression device 14/16, the first pipe, and the second pipe (paragraphs 107-108);
the switching circuit switches between first and second connection states, the first state allowing the compressor 10 and the first pipe to be interconnected and the decompression device 14/16 and the second pipe to be interconnected (paragraph 108), the second connection state allowing the compressor 10 and the second pipe to be interconnected and the decompression device 14/16 and the first pipe to be interconnected (paragraph 107); and
the controller 50 switches the flow path switching circuit to the first connection state to switch the operation mode of the cycle to the first mode, and switches to the second connection state to switch the operation mode to the second mode (paragraphs 107-108).
As to claim 4, Yamashita teaches a four-way valve 11 configured to switch a direction in which the refrigerant flows through the circuit, wherein the controller controls the flow path switching circuit to switch the connection state when the four-way valve 11 switches between a cooling operation and a heating operation (paragraphs 107-108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied above, and further in view of Taira (WO 01/84064, see attached English translation) and/or Aziz (“A Study of the Factors Affecting Transporting Solid- Liquid Suspension through Pipelines”).
	As to claims 5 and 8, Yamashita does not explicitly teach switching between modes when a predetermined time elapses as claimed. However, Taira teaches performing an oil recovery operation by switching a refrigerant flow mode after a predetermined time elapses after a heating operation and ending the oil recovery operation by switching the flow mode back after a predetermined oil recovery time has occurred (page 5, lines 35-53). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamashita to perform an oil recovery operation by switching between modes when a predetermined time elapses as claimed and taught by Taira because it would prevent compressor damage from occurring due to a lack of lubrication.
	As to claims 6-7 and 9-12, Yamashita does not explicitly teach using the pipe diameters or performing the compressor speed control operations as claimed. However, it has been held that routine optimization is obvious to one of ordinary skill in the art (see MPEP 2144.05 II). The claims are merely directed to routine pipe flow optimization to remove collected oil by using Durand’s equations for critical deposit velocity (see Aziz at 2.2.3.) Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamashita by using pipe diameters and minimal compressor operating frequencies as claimed in order to reduce the amount of oil stagnated within the circuit.

Annotated Figures

    PNG
    media_image1.png
    755
    709
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763